Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 2.        Claims 1-20 are pending in this application.



EXAMINER’S AMENDMENT
3.          Amending claims 1, 18, and 20 as the following:
             Claims 1, 18, and 20, last line, words 1-2: 
                          deleting the duplicate phrase “based on”



                     
Allowable Subject Matter/Reasons for Allowance
4.       Claims 1, 18, and 20 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the limitations “automatically selecting a plurality of secondary information associated with the real-time conditions, wherein the secondary information is retrieved from a knowledge base; and providing the sales plan and the secondary information in an encounter graphical user interface (GUI) by dynamically populating a visualization space of the GUI based on one or more expressions that are assigned to the visualization space”  provide computer-specific technological improvements to the graphical user interface by dynamically populating a visualization space of the GUI based on one or more expressions that are assigned to the visualization space. Thus, the claims are eligible.
5.         Claims 1, 18, and 20 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Patel et al. (US 2010/0223104) disclose a method, system and computer-readable storage medium storing instructions for facilitating consistent application of price polices on every sales transaction supported through a customer relationship management system, in order to identify price exceptions in violation of stated corporate pricing objectives. Having such capabilities coupled with a customer relationship management system enables embodiments of the present invention to reduce the time to identify and evaluate price exceptions that impact revenue and margin. Agents responsible for sales interaction with customers can immediately identify violations of 
           2) Clayton et al. (US 2008/0312994) disclose a method and system of a guideline manager is provided for receiving a pricing plan of record, identifying at least one product within the pricing plan of record, determining at least one guideline for carrying out the pricing plan with respect to the at least one product, making available the at least one guideline, receiving data related to carrying out the pricing plan with respect to the at least one product, and altering the at least one guideline in response to the data. 
         3) Fairfileld et al. (US 8,214,238) disclose a high performance capability assessment model helps a consumer goods and services business meet the challenges of the global marketplace. As a result, the consumer goods and services business can achieve the clarity, consistency, and well-defined execution of core processes that reduce inefficiencies and waste that result from unnecessary process complexity and exceptions. In addition, the high performance capability assessment model helps the consumer goods and services business to identify specific areas in which improvements may be made and understand how to make the improvements, and establishes levels of capability along the way to reaching an ultimate capability goal. 
          Therefore, it is clear from the description of Patel's, Clayton’s, and Fairfileld’s inventions that the combination of prior arts do not considered the possibility of: A method for using an automated transaction rule comprising: automatically selecting a plurality of secondary information associated with the real-time conditions, wherein the secondary information is retrieved from a knowledge base; and providing the sales plan and the secondary information in an encounter graphical user interface (GUI) by dynamically populating a visualization space of the GUI based on one or more expressions that are assigned to the visualization space; as included in claims 1, 18, and 20.
6.         Claims (2-17) and (19) are allowed because they are dependent claims of the allowable independent claims 1 and 18 above, in that order.


                                                            Conclusion
7.        Claims 1-20 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               March 13, 2021